DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment received on 10/15/2019 has been considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa (US 2008/0132322).
Regarding claims 1, 10, and 11: Yoshizawa discloses a slot machine, a method, and non-transitory information recording medium that stores a plurality of reel strips and variably displays symbols with a plurality of reel windows (see paragraph [0007], showing a slot machine with a plurality of reels), the slot machine comprising a memory that stores data and a processor that performs processing (see figure 6; paragraphs [0022] and [0023]), wherein the processor comprises an RS number determination unit that determines a natural number in a predetermined range as the number of reel strips by a selection (see paragraph [0048], showing determining number from a predetermined range of random numbers); an assigning unit that extracts reel strips with the determined number from the stored reel strips to assign the extracted reel strips to each of the reel windows (see abstract; paragraph [0005], 

Regarding claim 2: Yoshizawa discloses wherein all of the reel strips with the determined number are distributed to any of the reel windows, and assigned via a selection by the assigning unit (see abstract; paragraph [0005], showing displaying a plurality of symbols on reels when a game is initiated by a start command, where symbols are extracted/presented in the window).

Regarding claim 3: Yoshizawa discloses wherein the reel strips with the determined number are equally assigned to the each of the reel windows via a selection by the assigning unit (see abstract; paragraph [0005], showing displaying a plurality of symbols on reels when a game is initiated by a start command , where symbols are extracted/presented in the window).

Regarding claim 4: Yoshizawa discloses wherein each of the reel windows are displayed as a frame with which only a single symbol can be independently displayed (see abstract; figure 9; paragraph [0005], showing displaying a plurality of symbols on reels when a game is initiated by a start command , where symbols are extracted/presented in the window).



Regarding claim 6: Yoshizawa discloses wherein each of the reel windows occupy a unit area in uniform size in a basic mode; and partially occupy a block area in larger size than the uniform size in an irregular mode, the block area being formed by integration of a plurality of unit areas adjacent to each other (see abstract; figures 1-4 and 9; paragraph [0005], showing displaying a plurality of symbols on reels when a game is initiated by a start command, where symbols are extracted/presented in the window). 

Regarding claim 7: Yoshizawa discloses wherein the reel windows are arranged with a matrix of single lateral line and plural vertical lines (see figures 1-4 and 9). 

Regarding claim 8: Yoshizawa discloses wherein the variably displaying is carried out at the same phase for the reel windows for which the assigned reel strips are identical to each other (see paragraph [0006]). 

Regarding claim 9: Yoshizawa discloses wherein each of at least one set of reel strips that are different from each other among the stored reel strips comprises one or more identical symbols (see paragraph [0006]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715